Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 9/16/22.
Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. 
The applicants’ argument essentially relies upon the applicants fabricating some details regarding what the combination of Wallach and Coppola would look like with no evidence from either of the references to support the conclusion.  As such, the argument is not persuasive.  The examiner points out that Coppola teaches returning random data but does not provide any insight into how to provide that random data.  As such, the person having ordinary skill in the art would be motivated to find additional teachings of how to provide random data.  This is why the examiner later relied upon the further teachings of Golic to teach a specific means for providing the random numbers.  The applicants have not traversed any of the rejections in view of Golic.  Below the examiner now relies upon the combination of Wallach, Coppola and Golic in rejecting the contested claims.  
All objections and rejections not set forth below have been withdrawn.
Claims 1-32 have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a load unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, 15-19, and 23-27, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US Patent Application Publication Number 2020/0089625), and further in view of Coppola et al. (US Patent Application Publication Number 2015/0254189) hereinafter referred to as Coppola, and further in view of Golic (US Patent Application Publication Number 2007/0244950).
Regarding claim 1, Wallach taught a microprocessor for mitigating side channel attacks (Wallach Paragraph 0016 for example), comprising: 
a load unit configured to receive a series of load operations, each of which specifies a load address (Wallach Paragraphs 0039 and 0053-0055 for example); 
wherein the processor is configured to perform speculative execution of instructions (Wallach Paragraph 0004); 
wherein the processor is configured to execute instructions out of program order (Wallach Paragraph 0004); and 
wherein the load unit is configured to, for each load operation of a plurality of load operations of the series of load operations: 
load data into the cache in a form that appears randomized when the load operation has permission to access the load address (Wallach Paragraphs 0039 and 0053-0055 for example), 
but Wallach did not explicitly teach:
detecting that the load operation does not have permission to access the load address or that the load address specifies a location for which a valid address translation does not currently exist; and 
providing random load data as a result of the execution of the load operation, wherein the load unit is configured to provide new random load data for each different load operation of the plurality of load operations.
Coppola taught detecting unauthorized requests and upon such detection providing random data as a result (Coppola Paragraph 0036 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Coppola in the data protection system of Wallach by detecting that a load operation does not have permission to access the load address, and in such case to provide random data as a result of the load operation.  This would have been obvious because the person having ordinary skill in the art would have been motivated to cause the requesting program to see no error and continue with useless data, thereby silently ignoring the unauthorized operations.
The combination of Wallach and Coppola did not provide any specific means for generating the random load data.
Golic taught a method and apparatus for generating random data including use of LFSRs to provide the random data (Golic Figs. 1 and 2 and Paragraphs 0072-0118, for example), and that for every clock cycle the random data is altered.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.
Because the random number generator of Golic generates new random data at each clock cycle, it would have been obvious, to the person having ordinary skill in the art before the effective filing date of the invention, that at each point in time that random data is required (i.e. each load operation that does not have proper permission), the random data provided would be new.  

Regarding claim 15, Wallach taught a method for mitigating side channel attacks (Wallach Paragraph 0016 for example), comprising: 
in a microprocessor configured to perform speculative execution of instructions and to execute instructions out of program order (Wallach Paragraph 0004): 
issuing a series of load operations to a load unit of the microprocessor for execution, wherein each of the load operations specifies a load address (Wallach Paragraphs 0039 and 0053-0055 for example); 
and for each load operation of a plurality of load operations of the series of load operations: loading data into the cache in a form that appears randomized when the load operation has permission to access the load address (Wallach Paragraphs 0039 and 0053-0055 for example), 
but Wallach did not explicitly teach:
detecting, by the load unit, that the load operation does not have permission to access the load address or that the load address specifies a location for which a valid address translation does not currently exist; 
and providing, by the load unit, random load data as a result of the execution of the load operation, wherein the load unit is configured to provide new random load data for each different load operation of the plurality of load operations.
Coppola taught detecting unauthorized requests and upon such detection providing random data as a result (Coppola Paragraph 0036 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Coppola in the data protection system of Wallach by detecting that a load operation does not have permission to access the load address, and in such case to provide random data as a result of the load operation.  This would have been obvious because the person having ordinary skill in the art would have been motivated to cause the requesting program to see no error and continue with useless data, thereby silently ignoring the unauthorized operations.
The combination of Wallach and Coppola did not provide any specific means for generating the random load data.
Golic taught a method and apparatus for generating random data including use of LFSRs to provide the random data (Golic Figs. 1 and 2 and Paragraphs 0072-0118, for example), and that for every clock cycle the random data is altered.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.
Because the random number generator of Golic generates new random data at each clock cycle, it would have been obvious, to the person having ordinary skill in the art before the effective filing date of the invention, that at each point in time that random data is required (i.e. each load operation that does not have proper permission), the random data provided would be new.  

Regarding claim 29, Wallach taught a non-transitory computer-readable medium having instructions stored thereon that are capable of causing or configuring a microprocessor for mitigating side channel attacks (Wallach Paragraph 0016 for example), the microprocessor configured to speculatively execute instructions out of program order (Wallach Paragraph 0004), wherein the microprocessor is configured by the instructions to perform operations comprising:
issuing a series of load operations to a load unit of the microprocessor for execution, wherein each of the load operations specifies a load address (Wallach Paragraphs 0039 and 0053-0055 for example); 
and for each load operation of a plurality of load operations of the series of load operations: loading data into the cache in a form that appears randomized when the load operation has permission to access the load address (Wallach Paragraphs 0039 and 0053-0055 for example), 
but Wallach did not explicitly teach:
detecting, by the load unit, that the load operation does not have permission to access the load address or that the load address specifies a location for which a valid address translation does not currently exist; 
and providing, by the load unit, random load data as a result of the execution of the load operation, wherein the load unit is configured to provide new random load data for each different load operation of the plurality of load operations.
Coppola taught detecting unauthorized requests and upon such detection providing random data as a result (Coppola Paragraph 0036 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Coppola in the data protection system of Wallach by detecting that a load operation does not have permission to access the load address, and in such case to provide random data as a result of the load operation.  This would have been obvious because the person having ordinary skill in the art would have been motivated to cause the requesting program to see no error and continue with useless data, thereby silently ignoring the unauthorized operations.
The combination of Wallach and Coppola did not provide any specific means for generating the random load data.
Golic taught a method and apparatus for generating random data including use of LFSRs to provide the random data (Golic Figs. 1 and 2 and Paragraphs 0072-0118, for example), and that for every clock cycle the random data is altered.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.
Because the random number generator of Golic generates new random data at each clock cycle, it would have been obvious, to the person having ordinary skill in the art before the effective filing date of the invention, that at each point in time that random data is required (i.e. each load operation that does not have proper permission), the random data provided would be new.  
Regarding claims 2 and 16, while Wallach and Coppola disclosed providing random load data, they did not provide any specific means for generating the random load data, and therefore did not explicitly teach a linear feedback shift register (LFSR) that provides the random load data.
Golic taught a method and apparatus for generating random data including use of LFSRs to provide the random data (Golic Figs. 1 and 2 and Paragraphs 0072-0118, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.
Regarding claims 3 and 17, Wallach, Coppola, and Golic taught that the LFSR is clocked by a randomly gated version of a clock signal (Golic Fig. 2 and Paragraphs 0100-0102).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.

Regarding claims 4 and 18, Wallach, Coppola, and Golic taught that the clock signal is a core clock signal of the microprocessor (Golic Paragraph 0112).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.

Regarding claims 5 and 19, Wallach, Coppola, and Golic taught a second LFSR is used to control the randomly gated version of the clock signal (Golic Fig. 2 and Paragraphs 0100-0102).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.


Regarding claims 9 and 23, Wallach, Coppola, and Golic did not explicitly teach how the random data is generated, or specifically a true random number generator that generates random bits based on a physical process to provide the random load data.  
Official Notice: Use of true random number generators to generate random bits based on a physical process to provide random data was well known in the art before the effective filing date of the invention.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed this well-known technique to generate the random data of Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means to the generically taught random data.
Regarding claims 10 and 24, Wallach, Coppola, and Golic taught a pseudo-random number generator that generates random numbers algorithmically to provide the random load data (Golic Figs. 1 and 2 and Paragraphs 0072-0118, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.

Regarding claims 11 and 25, Wallach, Coppola, and Golic taught that the microprocessor is further configured to provide the random load data to operations that are dependent upon the load data (Coppola Paragraph 0036 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Coppola in the data protection system of Wallach by detecting that a load operation does not have permission to access the load address, and in such case to provide random data as a result of the load operation.  This would have been obvious because the person having ordinary skill in the art would have been motivated to cause the requesting program to see no error and continue with useless data, thereby silently ignoring the unauthorized operations.

Regarding claims 12 and 26, while Wallach did not explicitly teach why the loads are forbidden, Coppola taught that load operations can be forbidden when the load operation does not have permission to access the load address because permission to read from the load address is not allowed (Coppola Paragraph 0035).  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date to have employed the teachings of Coppola in the system of Wallach by detecting unpermitted load requests based upon read permission from the load address not being allowed.  This would have been obvious because the person having ordinary skill in the art would have been motivated to prevent reading of unpermitted addresses.
Regarding claims 13 and 27, Wallach did not explicitly teach why the loads are forbidden or explicitly that the load operation does not have permission to access the load address because permission to access from the load address is not allowed by a process running at user privilege level.
Official Notice: It was well known in the art before the effective filing date of the invention to check user privilege levels for read/write requests, and to deny the requests when the user privilege level is not sufficient to perform the requested read/write.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed such common knowledge into the system of Wallach, Coppola, and Golic by checking user privilege levels compared to the required privilege (mentioned in Wallach) and denying access to the requested read/write by providing random data instead.  This would have been obvious because the person having ordinary skill in the art would have been motivated to detect unauthorized access requests in a traditional manner.
Regarding claims 30 and 32, Wallach, Coppola, and Golic taught that the load unit is configured to provide the new random load data at a clock rate of the microprocessor (Golic Figs. 1 and 2 and Paragraphs 0072-0118, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.


Claims 6-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach, Coppola, and Golic, and further in view of Crouch et al. (US Patent Number 5,383,143) hereinafter referred to as Crouch.

Regarding claims 6-8 and 20-22, Wallach, Coppola, and Golic did not explicitly teach that the LFSR is initialized in response to a reset of the microprocessor.
Crouch taught, in an analogous art, a system for re-seeding LFSR PRNGs, and also taught that when the system is reset, the LFSR will install the first seed, and then re-initialize with a random value during operation of the microprocessor after a random interval (Crouch Col. 16 Lines 13-43).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Crouch in the data protection system of Wallach, Coppola, and Golic by employing the self re-seeding techniques of Crouch to initialized and re-seed the RNG.  This would have been obvious because the person having ordinary skill in the art would have been motivated to quickly change seeds when the RNG starts to repeat.
Allowable Subject Matter
Claims 14, 28, 31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-13, 15-27, 29, 30, and 32 have been rejected, while claims 14, 28, 31, and 33 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0109614 teaches checking data permissions for load instructions when performing speculative execution, but teaches loading the data from higher order memory upon cache misses, and does not teach providing random data in the event of a permission violation without accessing system memory in the event of a cache miss.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491